DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to Applicant’s filing dated 06/05/2019. Claims 1-10 are currently pending.

Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 06/05/2019 has been considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation information acquisition unit, a drive switch unit and an operation detection unit”, in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
operation information acquisition unit, a drive switch unit and an operation detection unit. It is unclear what structure corresponds to each of the claimed operation information acquisition unit, a drive switch unit and an operation detection unit. Applicant’s specification is silent as the structure for these claimed terms. Therefore, claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), sixth paragraph. Appropriate correction is required.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the recitations operation information acquisition unit, a drive switch unit and an operation detection unit, are limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. As discussed above, claims 1-10 appear to invoke 35 U.S.C. 112(f). Examiner is unable to find the corresponding structure in the specification. It is unclear what structure corresponds to each of the limitations 

Priority
12.	Acknowledgment is made of applicant’s claim for foreign priority for Application No. JP2016237834, filed on 12/07/2016.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Odate, US 20160039428 A1, in view of Urano et al., US 20160207538 A1, hereinafter referred to as Odate and Urano, respectively.
Regarding claim 1, Odate discloses a drive mode switch control device for a vehicle configured to control a drive mode switch between a driver and an autonomous 
an operation information acquisition unit configured to acquire operation information related to the drive operation input by the driver (The steering wheel includes a contact detecting unit (a hand contact detector) that detects the presence of typically-physical direct contact with a hand of the driver – See at least ¶10); 
a drive state switch unit configured to switch a drive state among at least an autonomous drive state, a manual drive state, and a coordination drive state (It is desirable to provide an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation – See at least ¶9. In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12), 
in the autonomous drive state, a travel of the vehicle being controlled by the autonomous drive function (The navigation apparatus 12 may perform an autonomous navigation arithmetic process based on, for example, the speed or the yaw rate of the vehicle 1 to detect the current position of the vehicle 1 using both the result of the arithmetic process and the current position of the vehicle 1, which is detected by the positioning signal receiver 11 – See at least ¶38), 
Automatic operation control unit 17 switches the operation mode of the vehicle 1 to a manual operation mode in which all the operations concerning the driving of the vehicle 1 are performed by the driver – See at least ¶48), 
in the coordination drive state, the travel of the vehicle being controlled by coordinating a control of the autonomous drive function and the drive operation of the driver (In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12).

Odate fails to explicitly disclose an operation detection unit configured to detect an input of a first operation and an input of a second operation based on the operation information when the drive state is not in the manual drive state, the first operation being the drive operation of the driver, the second operation being the drive operation different from the first operation and input after the input of the first operation, wherein: the drive state switch unit switches the drive state from the autonomous drive state to the coordination drive state based on a detection determination of the first operation; and the drive state switch unit switches the drive state from the coordination drive state to the manual drive state based on a detection determination of the second operation.
However, Urano teaches:
Autonomous driving vehicle system may further include an input unit configured to input a request operation of autonomous driving start of the driver, and the driving state switching unit may maintain the driving state in the manual driving state until the request operation is input to the input unit when the driving state is the manual driving state – See at least ¶13), 
the first operation being the drive operation of the driver (When the driver stops the driving operation after having passed the oncoming vehicle, the driving state is switched to the autonomous driving state by the driving state switching unit – See at least ¶9), 
the second operation being the drive operation different from the first operation and input after the input of the first operation (the autonomous driving vehicle system may further include an input unit configured to input a request operation of autonomous driving start of the driver, and the driving state switching unit may maintain the driving state in the manual driving state until the request operation is input to the input unit when the driving state is the manual driving state – See at least ¶13), 
wherein:
the drive state switch unit switches the drive state from the autonomous drive state to the coordination drive state based on a detection determination of the first operation; and the drive state switch unit switches the drive state from the coordination drive state to the manual drive state based on a detection determination of the second operation (a cooperative driving state where the vehicle is allowed to travel in cooperation with the driving operation based on the traveling plan and the operation amount, and a manual driving state where the operation amount is reflected in the traveling of the vehicle. The driving state switching unit switches the driving state to the cooperative driving state when the driving state is the autonomous driving state and when the operation amount is equal to or greater than an intervention determination threshold value and less than a manual driving start threshold value or the duration count is equal to or greater than a first threshold value and less than a second threshold value – See at least ¶8).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odate and include the feature of an operation detection unit configured to detect an input of a first operation and an input of a second operation based on the operation information when the drive state is not in the manual drive state, the first operation being the drive operation of the driver, the second operation being the drive operation different from the first operation and input after the input of the first operation, wherein: the drive state switch unit switches the drive state from the autonomous drive state to the coordination drive state based on a detection determination of the first operation; and the drive state switch unit switches the drive state from the coordination drive state to the manual drive state 

Regarding claim 2, Odate fails to explicitly disclose wherein the drive state switch unit starts switching the drive state from the 32Attorney Docket No. 4041J-003598-US-CO coordination drive state to the manual drive state when the operation detection unit executes the detection determination of the second operation.
However, Urano teaches wherein the drive state switch unit starts switching the drive state from the 32Attorney Docket No. 4041J-003598-US-CO coordination drive state to the manual drive state when the operation detection unit executes the detection determination of the second operation (The driving state switching unit switches the driving state to the cooperative driving state when the driving state is the autonomous driving state and when the operation amount is equal to or greater than an intervention determination threshold value and less than a manual driving start threshold value or the duration count is equal to or greater than a first threshold value and less than a second threshold value – See at least ¶8).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.


Regarding claim 3, Odate fails to explicitly disclose wherein the drive state switch unit starts switching the drive state from the coordination drive state to the manual drive state when the second operation continues to exceed a predetermined switch standby time after the operation detection unit executes the detection determination of the second operation.
However, Urano teaches wherein the drive state switch unit starts switching the drive state from the coordination drive state to the manual drive state when the second operation continues to exceed a predetermined switch standby time after the operation detection unit executes the detection determination of the second operation (Cooperative driving may be performed using a value obtained by weighting the operation amount and the control target value based on the traveling plan, and a weight of weighting when the operation amount is equal to or greater than a determination threshold value may be different from the weight of weighting when the operation amount is less than the determination threshold value. In this case, the autonomous driving vehicle system can change the degree of system intervention in the cooperative driving state – See at least ¶17).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odate and include the feature of wherein the drive state switch unit starts switching the drive state from the coordination drive state to the manual drive state when the second operation continues to exceed a predetermined switch standby time after the operation detection unit executes the detection determination of the second operation, as taught by Urano, to reduce a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.

Regarding claim 4, Odate fails to explicitly disclose wherein the operation detection unit detects, as the second operation, the drive operation which is input to an operation target to which the first operation is input and an operation amount of which is smaller than an operation amount of the first operation.
However, Urano teaches wherein the operation detection unit detects, as the second operation, the drive operation which is input to an operation target to which the first operation is input and an operation amount of which is smaller than an operation Cooperative driving may be performed using a value obtained by weighting the operation amount and the control target value based on the traveling plan, and a weight of weighting when the operation amount is equal to or greater than a determination threshold value may be different from the weight of weighting when the operation amount is less than the determination threshold value. In this case, the autonomous driving vehicle system can change the degree of system intervention in the cooperative driving state – See at least ¶17).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odate and include the feature of wherein the operation detection unit detects, as the second operation, the drive operation which is input to an operation target to which the first operation is input and an operation amount of which is smaller than an operation amount of the first operation., as taught by Urano, to reduce a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.


Regarding claim 5, Odate fails to explicitly disclose wherein the operation detection unit detects, as the second operation, the drive operation which is input to 
However, Urano teaches wherein the operation detection unit detects, as the second operation, the drive operation which is input to another operation target different from an operation target to which the first operation is input (The driving state switching unit switches the driving state to the cooperative driving state when the driving state is the autonomous driving state and when the operation amount is equal to or greater than an intervention determination threshold value and less than a manual driving start threshold value or the duration count is equal to or greater than a first threshold value and less than a second threshold value – See at least ¶8).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odate and include the feature of wherein the operation detection unit detects, as the second operation, the drive operation which is input to another operation target different from an operation target to which the first operation is input, as taught by Urano, to reduce a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.

Regarding claim 6, Odate fails to explicitly disclose wherein the operation detection unit detects, as the second operation, the drive operation performed after a predetermined intention recovery time elapses since the operation detection unit executes the detection determination of the second operation.
However, Urano teaches wherein the operation detection unit detects, as the second operation, the drive operation performed after a predetermined intention recovery time elapses since the operation detection unit executes the detection determination of the second operation (Cooperative driving may be performed using a value obtained by weighting the operation amount and the control target value based on the traveling plan, and a weight of weighting when the operation amount is equal to or greater than a determination threshold value may be different from the weight of weighting when the operation amount is less than the determination threshold value. In this case, the autonomous driving vehicle system can change the degree of system intervention in the cooperative driving state – See at least ¶17).
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odate and include the feature of wherein the operation detection unit detects, as the second operation, the drive operation performed after a predetermined intention recovery time elapses since 

Regarding claim 7, Odate discloses a drive mode switch request unit configured to request, to the driver, the drive mode switch from the autonomous drive function to the driver, wherein: the drive state switch unit switches the drive state to an autonomous retraction state when the operation detection unit does not execute the detection 33Attorney Docket No. 4041J-003598-US-CO determination of the second operation in a request execution time for the drive mode switch defined by the drive mode switch request unit; and in the autonomous retraction state, the vehicle is caused to stop at a stop position searched by the autonomous drive function (In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12. Autonomous driving vehicle system may further include an input unit configured to input a request operation of autonomous driving start of the driver, and the driving state switching unit may maintain the driving state in the manual driving state until the request operation is input to the input unit when the driving state is the manual driving state – See at least ¶13).

Regarding claim 8, Odate discloses wherein the drive state switch unit switches the drive state from the coordination drive state to the autonomous drive state when the drive mode switch request unit does not request the drive mode switch and a predetermined restart standby period elapses without the detection determination of the second operation after the drive state switch unit switches the drive state to the coordination drive state based on the detection determination of the first operation (It is desirable to provide an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation – See at least ¶9. In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12).

Regarding claim 9, Odate discloses a drive mode switch control method for a vehicle configured to control a drive mode switch between a driver and an autonomous drive function, the vehicle including the autonomous drive function configured to perform a drive operation instead of the driver, the drive mode switch control method being executed by at least one processing unit, the drive mode switch control method comprising: 
acquiring operation information related to the drive operation input by the driver and detecting a first operation, which is the drive operation of the driver, based on the The steering wheel includes a contact detecting unit (a hand contact detector) that detects the presence of typically-physical direct contact with a hand of the driver – See at least ¶10); 
in the manual drive state, the travel of the vehicle being controlled by the driver (Automatic operation control unit 17 switches the operation mode of the vehicle 1 to a manual operation mode in which all the operations concerning the driving of the vehicle 1 are performed by the driver – See at least ¶48);
switching the drive state of the vehicle from an autonomous drive state to a coordination drive state based on a detection determination of the first operation (In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12),
in the autonomous drive state, the autonomous drive function controlling the travel of the vehicle (The navigation apparatus 12 may perform an autonomous navigation arithmetic process based on, for example, the speed or the yaw rate of the vehicle 1 to detect the current position of the vehicle 1 using both the result of the arithmetic process and the current position of the vehicle 1, which is detected by the positioning signal receiver 11 – See at least ¶38), 
in the coordination drive state, the travel of the vehicle being controlled by coordinating a control of the autonomous drive function and the drive operation of the In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12).

Odate fails to explicitly disclose detecting a second operation which is the operation different from the first operation and input after an input of the first; and switching the drive state from the coordination drive state to the manual drive state based on a detection determination of the second operation. 
However, Urano teaches:
disclose detecting a second operation which is the operation different from the first operation and input after an input of the first (Autonomous driving vehicle system may further include an input unit configured to input a request operation of autonomous driving start of the driver, and the driving state switching unit may maintain the driving state in the manual driving state until the request operation is input to the input unit when the driving state is the manual driving state – See at least ¶13), 
switching the drive state from the coordination drive state to the manual drive state based on a detection determination of the second operation (When the driver stops the driving operation after having passed the oncoming vehicle, the driving state is switched to the autonomous driving state by the driving state switching unit – See at least ¶9), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odate and include the feature of an operation detection unit configured to detect an input of a first operation and an input of a second operation based on the operation information when the drive state is not in the manual drive state, the first operation being the drive operation of the driver, the second operation being the drive operation different from the first operation and input after the input of the first operation, wherein: the drive state switch unit switches the drive state from the autonomous drive state to the coordination drive state based on a detection determination of the first operation; and the drive state switch unit switches the drive state from the coordination drive state to the manual drive state based on a detection determination of the second operation, as taught by Urano, to reduce a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.

Regarding claim 10, Odate discloses a drive mode switch control method for a vehicle configured to control a drive mode switch between a driver and an autonomous drive function, the vehicle including the autonomous drive function configured to perform a drive operation instead of the driver, the drive mode switch control method being 
acquire operation information related to the drive operation input by the driver and detecting a first operation, which is the drive operation of the driver, based on the operation information when a drive state is not in a manual drive state (The steering wheel includes a contact detecting unit (a hand contact detector) that detects the presence of typically-physical direct contact with a hand of the driver – See at least ¶10); 
switch a drive state among at least an autonomous drive state, a manual drive state and a coordination drive state (In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12),
in the autonomous drive state, the autonomous drive function controlling the travel of the vehicle (The navigation apparatus 12 may perform an autonomous navigation arithmetic process based on, for example, the speed or the yaw rate of the vehicle 1 to detect the current position of the vehicle 1 using both the result of the arithmetic process and the current position of the vehicle 1, which is detected by the positioning signal receiver 11 – See at least ¶38);
in the manual drive state, the travel of the vehicle being controlled by the driver (Automatic operation control unit 17 switches the operation mode of the vehicle 1 to a manual operation mode in which all the operations concerning the driving of the vehicle 1 are performed by the driver – See at least ¶48);
in the coordination drive state, the travel of the vehicle being controlled by coordinating a control of the autonomous drive function and the drive operation of the driver (In the automatic operation vehicle control apparatus described in (1), the contact detecting unit preferably determines whether the contact with the steering wheel is made with only one hand or both hands of the driver or the contact with the steering wheel is not made, and the control unit preferably switches the operation mode on the basis of the result of the detection by the contact detecting unit – See at least ¶12).

Odate fails to explicitly disclose detect an input of a first operation and an input of a second operation based on the operation information when the drive state is not in the manual drive state, the first operation being the drive operation of the driver, the second operation being the drive operation different from the first operation and input after the input of the first operation. 
However, Urano teaches:
detect an input of a first operation and an input of a second operation based on the operation information when the drive state is not in the manual drive state (Autonomous driving vehicle system may further include an input unit configured to input a request operation of autonomous driving start of the driver, and the driving state switching unit may maintain the driving state in the manual driving state until the request operation is input to the input unit when the driving state is the manual driving state – See at least ¶13), 
When the driver stops the driving operation after having passed the oncoming vehicle, the driving state is switched to the autonomous driving state by the driving state switching unit – See at least ¶9), 
Odate discloses an automatic operation vehicle control apparatus capable of immediately determining the presence of override and quickly switching an operation mode at least including automatic operation and manual operation. Urano teaches an autonomous driving vehicle system capable of reducing a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odate and include the feature of an operation detection unit configured to detect an input of a first operation and an input of a second operation based on the operation information when the drive state is not in the manual drive state, the first operation being the drive operation of the driver, the second operation being the drive operation different from the first operation and input after the input of the first operation, wherein: the drive state switch unit switches the drive state from the autonomous drive state to the coordination drive state based on a detection determination of the first operation; and the drive state switch unit switches the drive state from the coordination drive state to the manual drive state based on a detection determination of the second operation, as taught by Urano, to reduce a burden given to a driver when the driver temporarily intervenes in a vehicle in an autonomous driving state.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662